Citation Nr: 0612134	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  02-20 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for a postoperative left 
great toe bunionectomy with metatarsophalangeal silastic 
joint replacement and associated chronic first submetatarsal 
head callus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to February 
1974, and from April 1974 to August 1984.

This appeal arises from a May 2001 rating action that denied 
a rating in excess of 20 percent for a postoperative left 
great toe bunionectomy with metatarsophalangeal silastic 
joint replacement and associated chronic first submetatarsal 
head callus. A Notice of Disagreement was received in 
November 2001, and a Statement of the Case (SOC) was issued 
in September 2002. A Substantive Appeal was received in 
November 2002.
 
In December 2003, the Board remanded this matter to the RO 
for further action.  After completing the requested action, 
the RO readjudicated the claim based on all the evidence of 
record (as reflected in the April 2005 Supplemental SOC 
(SSOC).  Subsequently, the matter has now been returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

Postoperative left great toe bunionectomy with 
metatarsophalangeal silastic joint replacement and associated 
chronic first submetatarsal head callus are productive of no 
more than moderately severe impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
postoperative left great toe bunionectomy with 
metatarsophalangeal silastic joint replacement and associated 
chronic first submetatarsal head callus have not been met.  
38  U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R.  §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code 5284  (2005).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for rating in 
excess of 20 percent for postoperative left great toe 
bunionectomy with metatarsophalangeal silastic joint 
replacement and associated chronic first submetatarsal head 
callus has been accomplished.  

Through the May 2001 rating action, the November 2001 notice 
letter, the April 2002 notice letter, the September 2002 SOC, 
the April 2004 notice letter, and the April 2005 SSOC, the RO 
notified the veteran and his representative of the legal 
criteria governing the claims, and the bases for the denial 
of the claim; the SOC and SSOC notified the veteran of the 
evidence that had been considered in connection with the 
appeal.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information  and evidence.

The Board also finds that the November 2001, April 2002 and 
April 2004 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002)  (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38  C.F.R. § 
3.159(b)).  In those letters, the RO notified the veteran 
that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO also requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO further informed the 
veteran that it was his responsibility to make sure that VA 
receives requested records from non- Federal agencies.  
Additionally, in the April 2004 notice letter, the veteran 
was invited to submit evidence to show that his left foot 
disability had increased in severity.

As regards VA's notice requirements, the Board notes  that, 
in the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans  
Claims (Court) held that proper VCAA notice should notify the  
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in  
the claimant's possession that pertains to the claim.  As 
explained above, all four content of notice requirements have 
been met in the instant case.

Pelegrini also held that the plain language of 38  U.S.C.A. § 
5103(a) (West 2002), requires that notice to a  claimant 
pursuant to the VCAA be provided "at the time"  that, or 
"immediately after," the Secretary receives a  complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such  pre-adjudication 
notice was not prejudicial to the claimant.  

In this appeal, documents meeting the VCAA's notice 
requirements were furnished to the veteran after the rating 
action on appeal. However, the Board finds that any delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that the claim was fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In the November 2001, 
April 2002, and April 2004 notice letters, the RO advised the 
veteran of VA's responsibilities to notify and assist him in 
his claims.  Further, these documents, along with the 
September 2002 SOC and the April 2005 SSOC, notified the 
veteran what was needed to substantiate his claim; the SOC 
and SSOC identified the evidence that had been considered 
with respect to the claim.  After the notice letters and the 
SOC, the veteran was afforded an opportunity to respond.  
After providing the veteran several opportunities to furnish 
information and/or evidence pertinent to the claim on appeal, 
the RO most recently adjudicated the claim on the basis of 
all pertinent evidence in April 2005.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d at 549; 38 C.F.R. § 20.1102.

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), which held that, in 
rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.  In this case, the Board notes that this was 
accomplished in the rating action on appeal, the SOC and the 
SSOC, and that this suffices for Dingess/Hartman.  The Court 
also held that VA notice must include information regarding 
the effective date(s) that may be assigned.  In this case, 
such notice has not explicitly been provided.  However, as 
indicated below, the Board is considering the severity of the 
veteran's postoperative left great toe bunionectomy with 
metatarsophalangeal silastic joint replacement and associated 
chronic first submetatarsal head callus, since the date of 
the claim for an increased rating on June 26, 2000, and the 
record reflects no suggestion whatsoever that either the 
veteran or his representation is challenging the date of his 
claim for increase.  Given these facts, the Board finds that 
the RO's omission of in this regard is, effectively, 
harmless.  Id.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The veteran's service  
medical records are associated with the claims file, as are 
VA outpatient treatment records.  In connection with his 
claim, the veteran has been afforded VA examinations, the 
reports of which are associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
other additional, existing evidence pertinent to the matter 
on appeal that needs to be obtained.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Background

In June 2000, the veteran filed a claim for an increased 
rating for his service-connected postoperative left great toe 
bunionectomy with metatarsophalangeal silastic joint 
replacement and associated chronic first submetatarsal head 
callus, stating that this condition had worsened.  

The evidence reflects that when examined by VA in July 2000,  
the veteran complained of experiencing more pain recently, 
which prevented him from standing.  The examiner noted that 
May 2000 x-rays showed slight prominence at the medial aspect 
of the distal end of the first metatarsal and there was a 
marked hallux deformity as well as degenerative changes of 
the first metatarsophalangeal joint.  Physical examination 
revealed that the veteran ambulated volitionally on the 
lateral side of the left foot.  Sensation was somewhat 
decreased on the dorsal and plantar sides.  The muscle 
strength of the left great toe was dorsiflexion 4/5 and 
plantar flexion 2/5.  The range of motion demonstrated 
plantar flexion 20 degress and dorsiflexion 0 degrees.  The 
left great toe was much shorter than the right side.  There 
was no swelling on the left foot.  The diagnosis was status 
post left great toe bunionectomy times four and plastic joint 
implant and removal; left great toe bunion and degenerative 
changes of the metatarsophalangeal joint; and pes planus.  
The examiner noted that any weakened motion, incoordination 
or fatigability were factors that could not be further 
quantified in terms of additional loss of range of motion 
without prolonged provocative testing.  With flare-ups, it 
was likely that range of motion would be further restricted, 
but it was impossible to accurately estimate this additional 
loss of range of motion without examining the veteran at that 
time.  

A January 2002 VA outpatient record reflects that the veteran 
complained of pain in his left foot.  He stated that his toes 
did not quite lie flat enough when he walked, but as it was, 
he had to walk flat foot because the great toe 
metatarsophalangeal would not flex.  Physical examination 
reflects that the left foot had surgical scars in the 
metatarsophalangeal joint of the great toe.  It was fused and 
would not flex.  The veteran walked flat footed when he stood 
on his barefoot.  The other toes did not quite lie flat on 
the ground and this put more weight on the 
metatarsophalangeal  head on the left great toe.  The area 
was not erythematous and there was no tenderness to simple 
palpation.   Pulses were not palpable, but the skin of the 
feet was pink, warm, and dry with brisk capillary refill and 
no lesions.  The assessment was status post fusion of the 
left great toe metatarsophalangeal joint with pain in that 
area, pain in the foot, and inability to put his second 
through fifth toes down flat when he stands.  The examiner 
suggested a better orthotic shoe. 

On VA examination in April 2002, the examiner noted that in 
March 1981 the veteran underwent left bunionectomy and 
insertion of a prosthesis, but he had problems with the 
prosthesis which was surgically removed in 1999.  Since its 
removal, the veteran stated that he had further trouble with 
imbalance of his foot and being unable to equally weight bear 
across the width of his foot.   The veteran stated that this 
caused him to have pain along the lateral border of his foot.  
On examination, the veteran stood with most of his weight on 
the lateral side of his left foot.  He had a medial plantar 
callous in the region of the old metatarsal phalangeal joint.  
He had no joint at the metatarsal phalangeal area.  There was 
a floppy metatarsal phalangeal area to the great toe.  The 
impression was status post prosthetic replacement in the 
tarsophalangeal joint with removal of the prosthesis in 1999.

An April 2002 X-ray report noted findings of severe 
osteoarthritis of the first metatarsophalangeal joint and 
that changes had progressed.  There were no acute fractures, 
no soft tissue mass and no radiopaque foreign body.  The 
impression was progressive osteoarthritis of the first 
metatarsophalangeal joint.  

A June 2002 VA orthopedic record reflects that the veteran 
was seen for evaluation of his left foot.  The examiner noted 
that the veteran had a somewhat splayed out left foot, with 
some tenderness along the fifth toe dorsally and along the 
lateral aspect of the fifth metatarsal.  There was no 
erythema in the area of the great toe, which was shortened, 
and there were no pressure points on the metatarsal heads of 
the second to the fifth volarly.  The metatarsophalangeal 
joints were free and there was good soft flexion of the 
metatarsophalangeal joints.  There was a slight tendency for 
the second toe to drift towards the great toe.  The examiner 
commented that it appeared that the shoe worn by the veteran 
was too narrow and that was causing pressure on the fifth 
toe.  The veteran was advised to wear a shoe with a wide toe 
box.  The  examiner stated that he thought this would solve 
the veteran's problem, along with a reasonable arch support.  
In an addendum, the examiner noted that April 2000 x-rays 
were similar to previous x-rays.  He commented that his main 
concern was the shortening of the great toe.  The remaining 
metatarsophalangeal joints were essentially unremarkable on 
the rest of the foot and there was no active disease at that 
time.  The impression was post removal of silatic implant 
with cystic changes of the metatarsophalangeal joint and 
arthritis changes.  

A February 2003 VA clinic record reflects that the veteran 
complained of chronic foot pain. 

Social Security Records received by the RO in April 2004 
indicate that on physical examination in October 1999, the 
veteran was noted as having a normal gait and a normal 
station.  He had +5 motor, sensory, and reflex finding in 
both lower extremities and had no evidence of any major 
muscle group atrophy.  He had a scar present along the dorsal 
aspect of the left foot at the metatarsophalangeal junction 
which was approximately 3 and 1/2 inches long and was well 
healed.  Range of motion of both ankles were normal.  
Contemporaneous left foot x-rays revealed an old deformity of 
both sides of the first MP joint with spurring and 
irregularity of the articular surfaces and central lucency of 
the proximal phalanx of the great toe.  The remainder of the 
foot was unremarkable.  The examiner indicated that his 
overall impression was that besides the scars which resulted 
from surgery, the veteran had decreased range of motion with 
no other abnormalities noted.  

A March 2004 VA total bone scan report reflects that there 
was focal uptake at the left great toe which was potentially 
and most likely degenerative.  No other abnormal findings 
were evident.  

A September 2004 VA clinic record revealed that the veteran 
complained of redness and pain in his left great toe.  He 
denied ever having gout.  The veteran stated the pain was not 
worse on standing or walking; it was kind of a throbbing 
pain.  He had no pus, no lymphatic streaking and no injury to 
the foot.   Physical examination of the left foot revealed 
that the veteran had a surgical scar from above the 
metatarsophalangeal joint to just proximal to the toenail.  
There was slight erythema medially, just proximal to the 
great toenail.  The area did not feel more tender on 
palpitation.  There was no break in the skin.   Pulses were 
barely palpable.  The assessment was that the redness and 
tenderness of the left great toe was thought to be gout.  The 
examiner noted that the veteran absolutely denied this as 
being a possible cause.  The other possibility was a 
bacterial skin infection.  The examiner commented that on 
review of the March 2004 whole body bone scan, it showed 
chronic inflammation of the left great toe where the veteran 
had had joint surgery.  

During a March 2005 VA examination, the veteran complained of 
pain in his left foot.  The veteran reported very little 
treatment to his foot, other than taking codeine at night.  
He stated that he did not use any assistive devices and that 
in November 2004 his toenail dropped off without any history 
of injury.  The veteran stated that he had no limitations on 
his walking.  As to functional limitations, it was noted that 
the veteran stated that he had difficulty with lifting, 
pushing, and pulling if he had to use his left foot to push 
off.  He had foot pain if he stood for prolonged periods of 
time.  Likewise, he had difficulty with foot problems when he 
attempted squatting and stooping.  Sitting and car travel 
were generally unaffected, and he stated that his sleep was 
occasionally disrupted.  The veteran also stated that he had 
flare-ups of foot pain, particularly in the summertime.  The 
examiner noted that the veteran did not have any totally 
incapacitating episodes over the past year.  The veteran did 
not complain of any numbness of his toe and there was no 
drainage from the foot noted.  Physical examination revealed 
that the veteran ambulated without evidence of limp.  There 
was obviously relative shortening of the great toe as 
compared to the second toe.  There was a tendency to 
overlapping of the second toe with the great toe.  He had a 
small scar over the medial aspect of the first 
metatarsophalangeal joint and a dorsal scar over the 
metatarsophalangeal joint.  There scars were faded and could 
not be accurately measured. The veteran had no pain on 
palpation about the toe.  The nail of the great toe appeared 
to be satisfactory, and there was some overgrowth of the nail 
distally.  He could extend the metatarsophalangeal joint 15 
degrees of a normal 50 degrees and flex the 
metatarsophalangeal 10 degress of a normal 50 degrees.  There 
was a mild degree of mediolateral instability on stress of 
the area.  His interphalangeal flexion is 30 degrees of a 
normal 30 degrees and extension was 0 degrees of a normal 0 
degrees.  After repetitive flexion and extension activity, 
testing for pain, weakness, and fatigability showed no change 
of range of motion or pain pattern from what had been 
described prior to activity.  The diagnosis was 
pseudoarthritis of the left first metatarsophalangeal joint 
with residual degenerative changes of the operative site.  
The examiner commented that there was no evidence of any 
submetatarsal head callous formation at that time.  

III.  Analysis

The veteran contends that his service connected postoperative 
left great toe bunionectomy with metatarsophalangeal silastic 
joint replacement and associated chronic first submetatarsal 
head callus is more disabling than is reflected in the 
current 20 percent disability rating.

Disability evaluations are determined by comparing a  
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155;  
38 C.F.R. Part 4.  When a question arises as to which of two  
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely  
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved the veteran's favor.  
38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making  
disability evaluations.  See generally 38 C.F.R. 4.1;  
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where  
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In assigning a disability evaluation, VA must consider the 
effects of the disability upon ordinary use and flare-ups, 
and the functional impairment due to pain, weakened movement, 
excess fatigability, or incoordination.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40, 4.45 (2005)

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of  
record and in conjunction with the pertinent rating criteria.

As noted above, the RO has assigned a 20 percent rating for  
the veteran's service-connected postoperative left great toe 
bunionectomy with metatarsophalangeal silastic joint 
replacement and associated chronic first submetatarsal head 
callus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005).

Under Diagnostic Code 5284, moderate residuals of foot  
injuries warrant a 10 percent rating.  A 20 percent rating  
requires moderately-severe residuals.  A 30 percent rating  
requires severe residuals.  A 40 percent rating requires that  
the residuals be so severe as to result in actual loss of use  
of the foot.  Id.

Thus, in order to obtain an increased evaluation for the 
service connected postoperative left great toe bunionectomy 
with metatarsophalangeal silastic joint replacement and 
associated chronic first submetatarsal head callus under 
Diagnostic  Code 5284, severe foot injury must be 
demonstrated by the evidence of record.

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. 4.6 (2005).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

After reviewing the evidence noted above, the Board finds 
that the service-connected postoperative left great toe 
bunionectomy with metatarsophalangeal silastic joint 
replacement and associated chronic first submetatarsal head 
callus is primarily manifested by complaints of pain and 
clinical findings of overlapping of the second toe with the 
great toe.  The Board acknowledges that there are 
degenerative changes, decreased sensation, and findings of 
limited motion of the left metatarsophalangeal joint, but in  
the Board's opinion, and taking any functional loss due to 
the veteran's left foot pain into consideration, the 
veteran's left  foot disability is more consistent with the 
criteria for a moderately severe foot injury than that for a 
severe foot injury.   Here, we find it significant that the 
veteran has not evidenced any abnormal gait on the March 2005 
VA examination and his foot has been described by VA 
examiners on several occasions to have a normal appearance.  
Furthermore, during the March 2005 VA examination, the 
veteran stated that he did not have any limitation on 
walking.  Moreover, the current 20 percent rating has 
included consideration of chronic first submetatarsal head 
callus; however, the March 2005 examiner specifically noted 
that there was no evidence of submetatarsal head callus 
formation at that time.   

In sum, the Board finds that the current findings, to include 
any functional loss due to pain as set forth in Deluca, is 
already contemplated in the current 20 percent rating 
assigned under Diagnostic Code 5284 for moderately severe 
impairment of the left foot.  In other words, there is no 
basis for the Board to find that, even during flare-ups of 
pain and with repeated activity, the veteran's pain is so 
disabling as to warrant assignment of any higher evaluation 
under Diagnostic Code 5284. 

Additionally, the criteria for a rating in excess of 20 
percent is not warranted under any other diagnostic code 
since the only other codes that provide for a higher 
evaluation involve either amputation of the great toe with 
removal of metatarsal head or severe malunion or nonunion of 
the tarsal or metatarsal bones, which are not present in this 
case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5171, 5283 
(2005).

Noting the medical evidence in this case reflects that the 
veteran had post-surgical scarring associated with the 
veteran's service-connected post operative left great toe 
bunionectomy, the Board has also considered whether a 
separate rating was assignable for the scars noted over the 
metatarsophalangeal joint.  Notwithstanding the specific 
characterization of the left foot disability as a 
postoperative left great toe bunionectomy and 
metatarsophalangeal silastic joint replacement, the medical 
evidence establishes that there is no actual scar impairment 
associated with the left foot.  The October 1999 SSA examiner 
described the scars as well healed and the March 2005 VA 
examiner described the scars as faded, and there is no 
medical evidcence of any deformities or limitation of 
function as a result of these scars.  As such, there is no 
basis for a separate, compensable rating for a scar of the 
left foot.  See 38 C.F.R.  § 4.118 (2005).  There have been 
no other medical findings  associated with the left foot 
disability to warrant consideration under any other  
provision of VA's Rating Schedule that could provide a rating 
in excess of 20 percent. 

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  The Board notes 
that, the veteran's postoperative left great toe bunionectomy 
with metatarsophalangeal silastic joint replacement and 
associated chronic first submetatarsal head callus has not 
been shown to be so exceptional or unusual as to render the 
regular schedular standards inadequate, and to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. §  3.321(b)(1).  There has been no showing of 
marked interference with employment (i.e.,  beyond that 
contemplated in each assigned rating), or frequent periods of 
hospitalization, or evidence that the disability has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9  Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88,  96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that a rating 
in excess of 20 percent for postoperative left great toe 
bunionectomy with metatarsophalangeal silastic joint 
replacement and associated chronic first submetatarsal head 
callus is not warranted under any potentially applicable 
provision of the rating schedule, and the claim  must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for postoperative left great 
toe bunionectomy with metatarsophalangeal silastic joint 
replacement and associated chronic first submetatarsal head 
callus is denied. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


